

117 SRES 54 IS: Authorizing expenditures by the Committee on Indian Affairs.
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 54IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Schatz, from the Committee on Indian Affairs, reported the following original resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAuthorizing expenditures by the Committee on Indian Affairs.1.General
 authorityIn carrying out its powers, duties, and functions imposed by section 105 of S. Res. 104, agreed to February 4, 1977 (95th Congress), and in exercising the authority conferred on it by that section, the Committee on Indian Affairs (in this resolution referred to as the committee) is authorized from March 1, 2021 through February 28, 2023, in its discretion, to—(1)make expenditures from the contingent fund of the Senate;(2)employ personnel; and(3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, use on a reimbursable or nonreimbursable basis the services of personnel of any such department or agency.2.Expenses(a)Expenses for
 period ending September 30, 2021The expenses of the committee for the period March 1, 2021 through September 30, 2021 under this resolution shall not exceed $1,416,443, of which amount—(1)not to exceed $20,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and(2)not to exceed $20,000 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).(b)Expenses for fiscal year 2022 periodThe expenses of the committee for the period October 1, 2021 through September 30, 2022 under this resolution shall not exceed $2,428,188, of which amount—(1)not to exceed $20,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and(2)not to exceed $20,000 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).(c)Expenses for period ending February 28, 2023The expenses of the committee for the period October 1, 2022 through February 28, 2023 under this resolution shall not exceed $1,011,745, of which amount—(1)not to exceed $20,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and(2)not to exceed $20,000 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).3.Expenses and
			 agency contributions(a)Expenses of the
			 committee(1)In
 generalExcept as provided in paragraph (2), expenses of the committee under this resolution shall be paid from the contingent fund of the Senate upon vouchers approved by the chairman of the committee.(2)Vouchers not
 requiredVouchers shall not be required for—(A)the disbursement of salaries of employees paid at an annual rate;(B)the payment of telecommunications provided by the Office of the Sergeant at Arms and Doorkeeper;(C)the payment of stationery supplies purchased through the Keeper of the Stationery;(D)payments to the Postmaster of the Senate;(E)the payment of metered charges on copying equipment provided by the Office of the Sergeant at Arms and Doorkeeper;(F)the payment of Senate Recording and Photographic Services; or(G)the payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper.(b)Agency
 contributionsThere are authorized to be paid from the appropriations account for Expenses of Inquiries and Investigations of the Senate such sums as may be necessary for agency contributions related to the compensation of employees of the committee—(1)for the period March 1, 2021 through September 30, 2021;(2)for the period October 1, 2021 through September 30, 2022; and(3)for the period October 1, 2022 through February 28, 2023.